DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arnold (US Pub No 2017/0370361).
In regard to claim 1, Arnold discloses an air induction system for a vehicle (for example, see Paragraph 0004), the system comprising:
a turbocharger (100, see Figs 2 and 3) having a compressor side inlet (109); and
a bifurcated clean air intake system (see flow arrows in Fig 3) having a bifurcated conduit (separated by tube 114) comprising:
an upstream end configured to receive intake air (from 115):
a downstream end configured to supply intake air to the compressor side inlet (to 109):
an inner passage (“main air passage 116”) configured to supply intake air to the downstream end (see Fig 3 and Paragraph 0029):
an outer passage (defined between 114 and 117) disposed about the inner passage (see Fig 3 and Paragraph 0029) and separated from the inner passage by 
a port fluidly coupled between the outer passage and another location of the vehicle (leading to 118), wherein the port is configured to selectively evacuate at least a portion of the recirculation backflow (again see the bidirectional arrows in Fig 3; also see the more detailed view of the functionally similar embodiment shown in Figs 6 and 7) to the another location of the vehicle (the end of the passage leading to 118 being generally “another location”).
In regard to claim 11, Arnold discloses the system of claim 1, further comprising one or more heat exchangers thermally coupled to the conduit and configured to cool recirculation backflow passing through the outer passage.
As all material is inherently capable of transferring, at least some amount of, heat energy, any exterior surface of, or connected, to the conduit (including the exterior shell of the turbocharger or element 118) can be considered a heat exchanger capable of removing some heat from the conduit.

Allowable Subject Matter
Claim 2 is objected to
Claim 3 is objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but appear that they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 12-16 appear to contain allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790.  The examiner can normally be reached on Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JACOB M AMICK/Primary Examiner, Art Unit 3747